1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    TERESA CARROLL,                            Case No.: 19cv329-LAB (JLB)
12                                Plaintiff,
                                                 ORDER OF DISMISSAL
13    v.
14    BMW BANK OF N. AMERICA, et
      al.,
15
                               Defendant.
16
17
18         After the Court issued an order to show cause why this action should not be
19   dismissed for improper venue, Plaintiff voluntarily dismissed the action without
20   prejudice. No Defendant has answered or otherwise appeared. The order to show
21   cause is DISCHARGED, and this action is DISMISSED WITHOUT PREJUDICE
22   pursuant to Fed. R. Civ. P. 41(a). The Clerk is directed to close the docket.
23         IT IS SO ORDERED.
24   Dated: February 27, 2019
25
26                                             Hon. Larry Alan Burns
27                                             Chief United States District Judge

28

                                                1
                                                                           19cv329-LAB (JLB)
